Citation Nr: 0009404	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  98-20 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for prostate cancer, 
claimed as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1952 to 
November 1954, and from October 1956 until he retired in June 
1975.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an 
August 1997 decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.  
Pursuant to the veteran's relocation, the claims file was 
transferred to the RO in Oakland, California.

In February 2000, the veteran submitted medical evidence to 
the Board not previously of record, and waived his right to 
have this evidence reviewed by the agency of local 
jurisdiction prior to review by the Board.  See 38 C.F.R. 
§ 20.1304(c) (1999).  That waiver is valid, and the Board may 
proceed, reviewing all evidence of record.  Id.


FINDINGS OF FACT

1.  The veteran's service personnel records reflect that he 
flew 21 combat missions in a B-52 between June 1972 and 
August 1972; the service personnel records do not reflect 
that he served in the Republic of Vietnam.

2.  While competent evidence has established that the veteran 
was diagnosed with prostate cancer in September1991 and 
underwent a radical prostatectomy in November 1991, no 
medical or other competent evidence of record shows that the 
veteran's prostate cancer began during his military service, 
or is related to any incident of such service, to include 
exposure to herbicides.


CONCLUSION OF LAW

The claim of entitlement to service connection for prostate 
cancer is not well grounded.  38 U.S.C.A. §§  5107(a), 
7104(c) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  Service medical records, including the 
examinations at induction into service and separation from 
service, are negative for any diagnosis, treatment, or 
complaints related to a prostate disorder.

The veteran retired from military service in June 1975.  In 
June 1996, he filed a claim of service connection for 
prostate cancer as a result of exposure to herbicides.  In 
essence, the veteran contends that he was exposed to 
herbicides when he flew combat missions in Vietnam.  

Private medical records reflect the veteran's post-service 
treatment for prostate cancer.  The records showed that the 
veteran was initially diagnosed with adenocarcinoma of the 
prostate in September 1991, and that he underwent a radical 
prostatectomy in November 1991.  Follow-up examinations were 
conducted through May 1996.  The private medical records 
through May 1996 are negative for any findings or opinions 
regarding the etiology of the veteran's prostate cancer.

The veteran was afforded VA examination in December 1996.  He 
reported his history of prostate cancer and the surgical 
procedure he underwent in November 1991.  The examination 
report does not reflect that the veteran related his prostate 
cancer to his military service, or to in-service exposure to 
herbicides.  Diagnosis was prostatic carcinoma, status post 
radical transabdominal prostatectomy, stage D1, with 
resulting frequency of urination and impotence.  The VA 
physician gave no findings or opinions regarding the etiology 
of the veteran's prostate cancer.

In an attempt to verify the veteran's presence in Vietnam, 
the RO requested that the National Personnel Records Center 
(NPRC) provide all the veteran's service records.  In January 
1997, the NPRC informed the RO that the veteran's Vietnam 
service could not be verified.  Service personnel records 
obtained from the NPRC reflect that the veteran flew 21 
combat missions in a B-52 between June 1972 and August 1972 
as an electronic warfare officer.  Those records also reflect 
that the veteran was assigned to the 441 Bomb Squadron 
stationed at Mather Air Force Base, California, from March 
1971 to January 1973.  DD Form 214 reflects that he was 
awarded, among other citations, an Air Medal in 1972, and 
that he had 100 days of service in Korea or Indochina.  

In an August 1997 decision, the RO held that service 
connection could not be granted on a presumptive basis under 
the Agent Orange Act of 1991, as the required service in 
Vietnam had not been shown.  The RO also held that the 
evidence of record neither demonstrated that a prostate 
disorder was incurred during the veteran's active duty, nor 
had medical records evidenced that the prostate cancer was 
etiologically related to his service in any manner.  The 
veteran's claim was denied, and he initiated a timely appeal.  

In the notice of disagreement, the veteran stated that since 
the United States was not engaged in combat operations 
anywhere but in Vietnam in 1972, it was logical to assume 
that the combat missions he flew during that year were "in 
Vietnam."  He reported that his missions originated from 
Anderson Air Force Base in Guam.

In support of his claim, the veteran submitted a service 
personnel record (AF Form 973) which reflects his transfer 
for temporary duty assignment from Mather Air Force Base in 
California to Anderson Air Force Base in Guam in support of 
"Project Bullet Shot V."  He also submitted a certificate 
dated in April 1975, signed by a non-commissioned officer, 
which reported that the veteran flew combat missions between 
June and August 1972.  In a January 1998 letter, an Air Force 
officer reported that the veteran was stationed at the air 
base in Guam as part of "Project Bullet Shot V," in support 
of "Operation Linebacker," which struck targets in Vietnam 
between June and August 1972.  The officer reported that the 
veteran's crew was among several at Mather Air Force Base 
that rotated regularly to Guam in 1972 in support of combat 
air operations to Vietnam.

The veteran also submitted excerpts from a book entitled 
"History of the B-52 Stratofortress" outlining B-52 
operations originating from Guam.  An article from Air Force 
Magazine entitled "Linebacker II: A Look Back," reflects an 
account of the B-52 combat missions that originated in Guam.  

In November 1998, the RO received a statement from the 
veteran, who reported that his combat missions involved low 
level flights over Vietnam, "often flown at levels of 10,000 
feet or less," in addition to flying high altitude flights 
over Vietnam.  Along with his statement, the veteran 
submitted an article from Vietnam Magazine entitled "Arc 
Light Strikes," which reflects an interview of another 
veteran who served as a B-52 navigator in 1968.

After transfer of the veteran's claims file to the Board for 
appellate review, the veteran submitted a letter from a 
private physician, dated in February 2000, which noted that 
there had been a rapid increase of the veteran's prostate-
specific antigen over a one year period.  The physician gave 
a present diagnosis of recurrent prostate cancer, and 
reported that the veteran subsequently received radiation 
therapy.  

Legal Criteria.  Pursuant to 38 U.S.C.A. § 5107(a), a person 
who submits a claim to VA has the burden of providing 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  The 
United States Court of Appeals for Veterans Claims (Court) 
defines a well-grounded claim as one that is plausible; a 
claim that is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Board is not free to judge weight or credibility at the 
well-groundedness stage, except to the extent that it may 
determine certain evidence to be inherently incredible or 
beyond the competence of the witness.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  At the well-
groundedness stage all evidence not, on its face, inherently 
incredible or beyond the competence of the witness is 
presumed credible.  

Service connection may be granted for a disability resulting 
from personal injury incurred or disease contracted in the 
line of duty or for aggravation of a preexisting injury or 
disease.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  Service 
connection generally requires (1) medical evidence of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

There is a rebuttable presumption of entitlement to service 
connection for certain listed diseases diagnosed (to a degree 
of disability of 10 percent or more) at any time after 
service, which are attributable to Agent Orange exposure for 
veterans who served in the Republic of Vietnam.  38 U.S.C.A. 
§ 1116 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 
(1999).  The list of specified diseases for presumptive 
service connection due to exposure to herbicides includes 
prostate cancer.

In McCartt v. West, 12 Vet. App. 164 (1999), the Court 
specifically found that, in accordance with 38 U.S.C.A. § 
1116 and 38 C.F.R. §§ 3.307 and 3.309, a veteran must have 
had actual service in the Republic of Vietnam during the 
specified period and must have a confirmed diagnosis of a 
disease specifically found to be causally related to 
herbicide exposure before a veteran will be presumed to have 
been exposed to Agent Orange (or other herbicides used in 
Vietnam).  McCartt, 12 Vet. App. at 168.

An herbicide agent means a chemical or an herbicide used in 
support of the United States and Allied Military Operations 
in the Republic of Vietnam from January 1962 through May 
1975.  38 C.F.R. § 3.307(a)(6).  Agent Orange is generally 
considered an herbicide agent.  A veteran who has received a 
confirmed diagnosis of one of the presumptively listed 
diseases and who had actual service in Vietnam between 
January 1962 and May 1975 shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to the contrary.  A factual 
basis may be established by medical evidence, competent lay 
evidence, or both.  38 C.F.R. § 3.307(b).

"Service in Vietnam" includes service in the waters 
offshore, or service in other locations if the conditions of 
service involved duty or visitation in Vietnam.  38 C.F.R. § 
3.313(a) (1999).

Evidence which may be considered in rebuttal of service 
connection of a disease listed in 38 C.F.R. § 3.309 will be 
any evidence of a nature usually accepted as competent to 
indicate the time of existence or inception of disease, and 
medical judgment will be exercised in making determinations 
relative to the effect of intercurrent injury or disease.  
38 C.F.R. § 3.307(d).  The expression "affirmative evidence 
to the contrary" will not be taken to require a conclusive 
showing, but such showing as would, in sound medical 
reasoning and in consideration of all the evidence of record, 
support a conclusion that the disease was not incurred in 
service.  Id.

Without the presumption of service connection pursuant 38 
C.F.R. §§ 3.307 and 3.309, there must be competent medical 
evidence in the record showing an etiological relationship 
between the veteran's prostate cancer and his military 
service in order for the veteran to have a well-grounded 
claim for service connection for prostate cancer.  See Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is required for the claim to be 
well grounded.  See Epps v. Gober, 126 F.3d 1464, 1469 (Fed. 
Cir. 1997).  This burden may not be met merely by presenting 
lay testimony, as lay persons are not competent to offer 
medical opinions.  See, e.g., Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

Analysis.  The threshold question that must be resolved with 
regard to the veteran's claim is whether he has presented 
evidence that the claim is well grounded; that is, that the 
claim is plausible.  If he has not, his appeal must fail, and 
VA is under no duty to assist him in any further development 
of the claim.  38 U.S.C.A. § 5107(a); Murphy, supra.

Following a thorough review of the record, the Board 
concludes service connection for prostate cancer as a result 
of exposure to herbicides is not well grounded.  The Board 
has noted the veteran's contention that his combat missions 
included both low and high-level flights in Vietnam airspace.  
The veteran's contentions are credible for the purpose of 
establishing a well-grounded claim.  See Justus, 3 Vet. App. 
at 513.  However, with respect to the textual material 
submitted by the veteran, the Board finds that said evidence 
does not constitute evidence establishing that the veteran 
served in Vietnam.  The textual evidence merely recites the 
history and/or experiences of other service personnel in 
Vietnam, and does not provide evidence specific to the 
veteran's claim that could establish that the veteran himself 
was physically present in Vietnam.  As the Board is unable to 
conclude that the textual evidence discusses any facts 
specific to a finding that the veteran himself ever had 
service in Vietnam, the Board finds that it does not provide 
any basis upon which to demonstrate the veteran's presence in 
Vietnam.

Initially, the Board notes that the veteran's documented 
combat missions between June 1972 and August 1972 are not in 
dispute in this case, nor is the nature of the veteran's 
service aboard B-52s which flew over Vietnam, as opposed to 
service on land within the borders of Vietnam.  The veteran's 
claim is that his service in a B-52 in the airspace of 
Vietnam during the Vietnam era qualifies him for the 
presumption of exposure to herbicides.

The Board finds that, although the veteran's service 
personnel records reflect that he flew 21 combat missions 
during the Vietnam era (from June 1972 to August 1972), they 
do not reflect "service in the Republic of Vietnam" as that 
service is defined for the purpose of establishing the 
presumption of exposure to herbicides set forth in 38 C.F.R. 
§§ 3.307 and 3.309.  Significantly, there are no service 
personnel records or service medical reports of record 
indicating that the veteran spent any time on the ground in 
Vietnam.  The Board recognizes that the personnel records 
reflect that the veteran participated in combat flight 
missions; however, there is nothing in the service personnel 
records to suggest that the veteran ever visited the Republic 
of Vietnam.  To the contrary, the evidence reflects that his 
combat flight missions were non-stop, originating and 
terminating in Guam, and it is not contended otherwise.

The Board is cognizant of the fact that "service in the 
Republic of Vietnam," as that phrase in defined for the 
purpose of establishing a presumption of exposure to 
herbicides, includes service in the waters offshore and 
service in other locations if the conditions involve duty or 
visitation in the Republic of Vietnam.  See 38 C.F.R. § 
3.307(a)(6)(iii).  Notably, in a precedent opinion, VA Office 
of General Counsel concluded that the term "service in 
Vietnam" does not include service of a Vietnam era veteran 
whose only contact with Vietnam was flying high-altitude 
missions in Vietnamese airspace.  See VAOGCPREC 7-93 (August 
12, 1993).  Moreover, regardless of whether his combat 
missions were flown at high or low-altitude, the Board finds 
that the facts of the instant case are analogous to the 
findings of VA General Counsel's opinion in VAOPGCPREC 27-97 
(July 23, 1997), which held that service on board a deep 
water vessel stationed off the coast of the Republic of 
Vietnam does not constitute service in Vietnam as 
contemplated by 38 U.S.C.A. § 1116.  The Board is bound by 
these opinions.  38 U.S.C.A. § 7104(c) (West 1991 & Supp. 
1999).  Here, the Board finds that "being present within the 
boundaries of Vietnam" for the purpose of establishing a 
presumption of exposure to herbicides does not contemplate 
combat missions over Vietnam by B-52 crews whose missions 
originated and terminated, without landing, from Guam. 

In sum, the regulatory definition in 38 C.F.R. 
§ 3.307(a)(6)(iii), which permits certain personnel not 
actually stationed within the borders of Vietnam to be 
considered to have served in Vietnam, "requires that an 
individual actually have been present within the boundaries 
of Vietnam to have service there, through inclusion of the 
requirement for duty or visitation in Vietnam."  See 
VAOPGCPREC 27-97 (July 23, 1997) (emphasis added).  As 
previously noted, high-altitude flight missions over 
Vietnamese airspace are not included within the term 
"service in Vietnam."  Thus, the evidence presented does 
not reflect that the veteran was exposed to an herbicide 
agent used in military operations in the Republic of Vietnam 
during the Vietnam era.  Without the requisite service, the 
veteran is not entitled to the relaxed evidentiary 
requirements promulgated by 38 U.S.C.A. §§ 3.307 and 3.309.  
However, this does not end the analysis of the veteran's 
claim.  It simply means that the claim will be adjudicated 
under the normal evidentiary requirements for a grant of 
service connection.

It must be recalled that at a minimum, there must be medical 
evidence which demonstrates a nexus between the current 
disability and a disease or injury incurred in service.  See 
Caluza, 7 Vet. App. at 506.  In the instant case, there is 
competent and probative evidence or record reflecting that 
the veteran has been diagnosed with prostate cancer.  
However, the record is devoid of competent evidence showing 
that the veteran incurred prostate cancer, or any prostate 
disorder during his period of service.  None of the medical 
records submitted in support of the veteran's claim contains 
any finding or opinion that the etiology or date of onset of 
the veteran's prostate cancer dates back to his service 
period.  None of the medical records speaks to the issue of 
causation of the veteran's prostate cancer, and the claims 
file is devoid of evidence that might establish a link 
between any incident of the veteran's military service and 
the veteran's current disability.  Consequently, the Board 
finds that there is simply no competent and probative 
evidence upon which to base an allowance of service 
connection for prostate cancer under the standards set forth 
in Caluza.

In the instant case, the claim for service connection for 
prostate cancer is supported solely by the contentions of the 
veteran.  However, the Court has made it clear that a lay 
party is not competent to provide probative evidence as to 
matters requiring expertise regarding specialized medical 
knowledge, skill, training, or education.  See Espiritu, 2 
Vet. App. at 494.  Consequently, the veteran's lay assertion 
that his prostate cancer was caused by exposure to herbicides 
(or any other incident of active service) is neither 
competent nor probative of the issue in question.  While the 
veteran is competent to provide statements regarding the 
events that are alleged to have occurred during his active 
service, he is not competent to diagnose the cause of his 
prostate cancer.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Boeck v. Brown, 6 Vet. App. 14, 16 (1993); Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994); Fluker v. Brown, 5 Vet. 
App. 296, 299 (1993); Moray v. Brown, 5 Vet. App. 211, 214 
(1993); Cox v. Brown, 5 Vet. App. 93-95 (1993); Clarkson v. 
Brown, 4 Vet. App. 565, 657 (1993).

With respect to the textual material submitted by the 
veteran, said evidence does not constitute the medical 
evidence necessary to linking his specific disability to 
exposure to herbicides.  The veteran's statements relating 
the general military information within the text do not 
constitute the requisite medical findings that his prostate 
cancer was incurred during his military service.  See 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Moreover, 
the textual material, like the medical evidence of record 
does not provide any basis upon which to link the veteran's 
alleged history of herbicide exposure to his initial 
diagnosis of prostate cancer in 1991.

The Board further finds that the RO has advised the veteran 
of the evidence necessary to establish a well-grounded claim, 
and the veteran has not indicated the existence of any post-
service medical evidence that has not already been obtained 
or requested that would well ground his claim.  McKnight v. 
Brown, 131 F.3d 1483 (Fed. Cir. 1997); Epps, 126 F.3d 1464.

For the reasons stated above, and in the absence of competent 
medical evidence of a nexus between the cause of the 
veteran's prostate cancer and an incident of service, his 
claim is not well grounded and must be denied.


ORDER

Entitlement to service connection for prostate cancer, 
claimed as a result of exposure to herbicides, is denied.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

 

